Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 5 October 1799
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


				
					My dear sister
					Quincy october 5 1799
				
				I sent by the stage to Haverhill some cloaths for the Children, a suit of their Grandfathers which may serve to cut up for them. I also sent a spotted cloth for to make them overalls for daily wear, and some spotted thickset for Sundays. these I hope will last them. I must depend upon you to get them made. I also Sent what shirts were done at that time. I now send by mr smith the remainder, which will make four a peice for them. as to Stockings, I must get You to see them supplied, and with fine yarn I think. I really do not know what they have— I inclose Ten dollors to you, and I shall write to mr Peabody and send 50 dollors in advance for their Board. I should be glad to hear more frequently from you, and from them. the greater the distance, the more anxious we are to hear from our Friends—
				I received a Letter from my Son at Berlin of July 3d when they were all well, and mr Adams was going to pass a few Months in travelling. From Thomas I heard as late as the 29th of sep’br he was at German-town, from mrs smith last week. the col was then gone to bring mrs Adams & children to east Chester, a person having taken the fever and dyed in the House where she Boarded
				I received a Letter from your son dated Worster where he arrived with the President on twesday last. on Wednesday I sit of with my domesticks, and expect to meet mr & mrs otis at West Town, and go in company with them from thence—
				Mr smith removes with his family into Boston this week, so that Quincy will be solitary. I think if you could make a visit here after the Vacancy it would benefit Your Health. I shall regreet that it could not be before your son left us— I hope Abbe will have her health

better this winter than the last my Love to her and compliments to miss Palmer
				I hope you will not fail to write to your truly affectionate Sister
				
					Abigail Adams
				
			